       Case 3:20-cv-05420-LC-EMT Document 5 Filed 06/11/20 Page 1 of 2



                                                                          Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


JESSE E. MOODY, JR.,
FDOC Inmate No. X02438,
     Plaintiff,

vs.                                            Case No.: 3:20cv5420/LAC/EMT

MARK S. INCH, et al.,
     Defendants.
__________________________/
                                     ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated May 11, 2020 (ECF No. 4). Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
        Case 3:20-cv-05420-LC-EMT Document 5 Filed 06/11/20 Page 2 of 2



                                                                        Page 2 of 2

        2.    This case is DISMISSED WITHOUT PREJUDICE as malicious,

pursuant to 28 U.S.C. § 1915A(b)(1);

        3.    The clerk is directed to enter judgment accordingly and close this

case.

        DONE AND ORDERED this 11th day of June, 2020.



                                  s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5420/LAC/EMT
